         WILLIAM R. SATTERBERG, JR.
         The Law Offices of William R. Satterberg, Jr.
         709 Fourth Avenue
         Fairbanks, AK 99701
         Phone: (907) 452-4454
         Fax: (907) 452-3988
         office@satterberg.net

                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                          )   Case No. 4:20-cr-00012-RRB-SAO-1
                                                   )
                Plaintiff,                         )
                                                   )
        vs.                                        )        REQUEST FOR DISCOVERY
                                                   )        AND INSPECTION
ROBERT JOHN ALBAUGH,                               )
                                                   )
                Defendant.                         )
                                                   )


                COMES NOW Defendant, ROBERT JOHN ALBAUGH, by and through his

attorney of record, The Law Offices of William R. Satterberg, Jr., and hereby requests the

following items of discovery be made available for inspection, copying or photographing

pursuant to the Federal Rules of Criminal Procedure, Rule 12(b)(4)(B), Notice of Government's

Intent to Use Evidence, Rule 16, Discovery and Inspection, 26.2, Brady v. Maryland, 373 U.S.

83 (1963), and all other applicable rules and statutes:

                1.      The Defendant's Statement. Under Fed. R. Crim. P. 16(a)(1)(A), the

defendant is entitled to disclosures of all copies of any written or recorded statements made by

the defendant; the substance of any statements made by the defendant which the government

intends to offer in evidence at trial; any response by the defendant to interrogation; the substance

of any oral statements which the government intends to introduce at trial, and any written


United States of America v. Robert Albaugh / Case No. 4:20-cr-00012-RRB-SAO-1
Request for Discovery and Inspection /Page 1 of 6


        Case 4:20-cr-00012-RRB-SAO Document 4 Filed 10/26/20 Page 1 of 6
summaries of the defendant's oral statements contained in the handwritten notes of any

government agent; any response to any Miranda warnings which may have been given to the

defendant; see, U.S. V. McElroy, 697 F.2d 459 (2d Cir. 1982); and any other statements by the

defendant that are discoverable under Fed. R. Crim. P. 16(a)(1)(A).

                2.      Arrest Reports, Notes and Dispatch Tapes.               The defendant also

specifically requests that all arrest reports, notes and dispatch or any other tapes that relate to the

circumstances surrounding his arrest or any questioning, be turned over. This request includes,

but is not limited to, any rough notes, records, reports, transcripts or other documents in which

statements of the defendant or any other discoverable material is contained. This is all discovery

under Fed. R. Crim. P. 16(a)(1)(A) and Brady, supra. See, also, Loux v. U.S., 389 F.2d 911 (9th

Cir. 1968); U.S. v. Johnson, 525 F.2d 999 (2d Cir. 1975); U.S. v Lewis, 511 F.2d 798 (D.C. Cir.

1975); U.S. v. Pilnick, 267 F.Supp. 791 (S.D.N.Y. 1967).

                Arrest reports, investigator's notes, memos from arresting officers, dispatch tapes,

sworn statements, and prosecution reports pertaining to the defendant are available under Fed. R.

Crim. P. 16(a)(1)(B) and (C), and Fed. R. Crim. P. 26.2; Preservation of rough notes is

specifically requested, whether or not the government deems them discoverable at this time;

                3.      Reports of Scientific Tests or Examination. Pursuant to Fed. R. Crim P.

16(a)(1)(D), defendant requests the reports of all tests and examination conducted upon the

evidence in this case, including but not limited to any fingerprint analysis, that is within the

possession, custody, or control of the government, the existence of which is known, or by the

exercise of due diligence may become known, to the attorney for the government, and which are

material to the preparation of the defense or which are intended for use by the government as

evidence-in-chief at trial;

United States of America v. Robert Albaugh / Case No. 4:20-cr-00012-RRB-SAO-1
Request for Discovery and Inspection /Page 2 of 6


        Case 4:20-cr-00012-RRB-SAO Document 4 Filed 10/26/20 Page 2 of 6
                4.      The Defendant's Prior Record. The defendant requests, under Fed. R.

Crim. P. 16(a)(1)(D), that the government provide a copy of the defendant's prior criminal

record, if any, as within possession, custody or control of the government;

                5.      Brady Material. The defendant requests all documents, statements, agents'

reports, and tangible evidence favorable to the defendant on the issue of guilt and/or which

affects the credibility of the government's case. Impeachment as well as exculpatory evidence

falls within Brady's definition of evidence favorable to the accused. U.S. v. Bagley, 473 U.S.

667 (1985); U.S. v. Agurs, 427 U.S. 97 (1976);

                6.      Evidence Seized.       Evidence seized as a result of any search, either

warrantless or with a warrant, is discoverable under Fed. R. Crim. P. 16(a)(1)(C) and is hereby

requested;

                7.      Request for Preservation of Evidence. The defendant specifically requests

that all videotapes, dispatch tapes, or any other physical evidence that may be destroyed, lost, or

otherwise put out of the possession, custody, or care of the government and which relate to the

arrest or the events leading to the arrest in this case be preserved;

                8.      Tangible Objects.       The defendant requests, under Fed. R. Crim. P.

16(a)(2)(C), the opportunity to inspect and copy as well as test, if necessary, all other documents

and tangible objects, including alleged contraband, photographs, books, papers, documents,

photographs, buildings, automobiles, or places, or copies, depictions, or portions thereof which

are material to the defense or intended for the use in the government's case-in-chief, or were

obtained for or belong to the defendant;

                9.      Information Regarding Informants and Cooperating Witnesses.            The

defendant requests that the government provide all relevant information concerning any

United States of America v. Robert Albaugh / Case No. 4:20-cr-00012-RRB-SAO-1
Request for Discovery and Inspection /Page 3 of 6


        Case 4:20-cr-00012-RRB-SAO Document 4 Filed 10/26/20 Page 3 of 6
informants or cooperating witnesses involved in this case. At a minimum, the government is

obligated to disclose the identification and location of any informants or cooperating witnesses,

as well as the identity and location of any other percipient witnesses unknown to the defendant.

Roviaro v. U.S., 353 U.S. 53 (1957);

                10.     Evidence of Bias or Motive to Lie. The defendant requests any evidence

that any prospective government witness is biased or prejudiced against the defendant, or has a

motive to falsify or distort his or her testimony. Pennsylvania v. Ritchie, 480 U.S. 39 (1987);

U.S. v. Strifler, 851 F.2d 1197 (9th Cir. 1988);

                11.     Impeachment Evidence. The defendant requests any evidence that any

prospective government witness has engaged in any criminal act, whether or not resulting in a

conviction, and whether any witness has made a statement favorable to the defendant. See, Fed

R. Evid. 608, 609 and 613. Such evidence is discoverable under Brady, supra, at 83. See, U.S.

v. Strifler, supra, (witness' prior record), Thomas v. U.S., 343 F.2d 49 (9th Cir. 1965) (evidence

that detracts from a witness' credibility);

                12.     Evidence of Criminal Investigation of Any Government Witness. The

defendant requests any evidence that any prospective witness is under investigation by federal,

state or local authorities for any criminal conduct. U.S. v. Chitty, 760 F.2d 425 (2d Cir), cert.

denied, 474 U.S. 945 (1985);

                13.     Evidence Affecting Perception, Recollection, Ability to Communicate, or

Truth Telling. The defense requests any evidence, including any medical or psychiatric report or

evaluation, tending to show that any prospective witness; ability to perceive, remember,

communicate, or tell the truth is impaired; and any evidence that a witness has ever used

narcotics or other controlled substance, or has ever been an alcoholic. U.S. v. Strifler, supra;

United States of America v. Robert Albaugh / Case No. 4:20-cr-00012-RRB-SAO-1
Request for Discovery and Inspection /Page 4 of 6


        Case 4:20-cr-00012-RRB-SAO Document 4 Filed 10/26/20 Page 4 of 6
Chavis v. North Carolina, 637 F.2d 213, 224 (4th Cir. 1980);

                14.     Names of Witnesses Favorable to the Defendant. The defendant requests

the name of any witness who made an arguably favorable statement concerning the defendant.

Jackson v. Wainwright, 390 F.2d 288 (5th Cir. 1968); Chavis v. U.S., supra, at 223; Jones v.

Jago, 575 F.2d 1164, 1168 (6th Cir.), cert. denied, 439 U.S. 883 (1978); Hudson v. Blackburn,

601 F.2d 785 (5th Cir. 1979), cert. denied, 444 U.S. 1086 (1980);\

                15.     Statements Relevant to the Defense. The defendant requests disclosures

of any statement that may be "relevant to any possible defense or contention" that he might

assert. U.S. v. Bailleaux, 685 F.2d 1105 (9th Cir. 1982). This includes, in particular, any

statements by percipient witnesses;

                16.     Jencks Act Material. The defense requests all material to which defendant

is entitled pursuant to the Jencks, 18 U.S.C. §3500, and Fed. R. Crim. P. 26.2. The defendant

specifically requests pretrial production of these statements so that the court may avoid

unnecessary recesses and delays for defense counsel to properly use and any Jencks statements

and prepare for cross-examination;

                17.     Giglio Information. Pursuant to Giglio v. U.S., 405 U.S. 150 (1972), the

defendant requests all statements and/or promises, express or implied, made to any government

witnesses, in exchange for their testimony in this case, and all other information which could

arguably be used for the impeachment of any government witness;

                18.     Government Examination of Law Enforcement Personnel Files.           The

defendant requests that the government examine the personnel files and any other files within its

custody, care, or control, or which could be obtained by the government, for all testifying

witnesses, including testifying officer and agents who may have been controlling or contacting

United States of America v. Robert Albaugh / Case No. 4:20-cr-00012-RRB-SAO-1
Request for Discovery and Inspection /Page 5 of 6


        Case 4:20-cr-00012-RRB-SAO Document 4 Filed 10/26/20 Page 5 of 6
the confidential informant in this case. The defendant requests that these files be reviewed by

the government attorney for evidence of perjurious conduct or other like dishonesty, or any other

material relevant to impeachment, or any information that is exculpatory, pursuant to its duty

under U.S. v. Henthorn, 931 F.2d 29 (9th Cir. 1991). See, U.S. v. Jennings, 960 F.2d 1488, 1492

(9th Cir. 1992);

                  19.       Pursuant to Fed. R. Crim. P. 16(a)(21)(E), the defendant requests

disclosure of the identities, qualifications, and testimony of any expert witnesses the government

intends to call at trial.

         RESPECTFULLY SUBMITTED this 26th day of October, 2020.



                                              /s/ William R.Satterberg, Jr.
                                              WILLIAM R. SATTERBERG, JR.
                                              The Law Offices of William R. Satterberg, Jr.
                                              709 Fourth Avenue
                                              Fairbanks, AK 99701
                                              Phone: (907) 452-4454
                                              Fax: (907) 452-3988
                                              office@satterberg.net
:aob



CERTIFICATE
I certify that a true and correct copy of the foregoing
REQUEST FOR DISCOVERY AND INSPECTION
 is being sent to the following counsel of record on the filing date hereof,
via Court’s electronic filing notice:
Ryan D. Tansey, Asst. U.S. Attorney
  /s/ William R. Satterberg, Jr.
The Law Offices of William R. Satterberg, Jr.




United States of America v. Robert Albaugh / Case No. 4:20-cr-00012-RRB-SAO-1
Request for Discovery and Inspection /Page 6 of 6


         Case 4:20-cr-00012-RRB-SAO Document 4 Filed 10/26/20 Page 6 of 6
